DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/16/2021 has been placed in record and considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-10, 16-20 and 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, lines 1-3 recites “A method of wireless communication operable at a user equipment (UE), the method comprising: transmitting an uplink signal on each of a plurality of component carriers (CCs); determining respective timing events corresponding to each of the plurality of CCs “. It is not clear whether the “timing events“ in claim line 3 are associated with downlink reception timing event or uplink transmission timing event, since the determination is done by the UE, making the claim indefinite.
Claims 16 and 26 with similar language as in 6 are also interpreted indefinite.
Dependent claims 7-10, 17-20 and 27-30, being dependent on claims 6, 16 and 26 are also interpreted indefinite. 
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-7, 10-12, 15-17, 20-22, 25-27 and 30  are rejected under 35 U.S.C. 103 as being unpatentable over Samsung et al. (R4-2003544 Discussion on Multi-TRP/Panel Transmission on MRTD/MTTD, of IDS, hereinafter ‘SAMSUNG’) in view of Ji et al. (WO 2020155849 A1, hereinafter ‘JI’).
Regarding claim 1, SAMSUNG teaches a method of wireless communication operable at a user equipment (UE) (Page 3 Figure UE with gNB/NR TRP1, TRP2 and LTE), the method comprising:
receiving a downlink signal on each of a plurality of component carriers (CCs) (Page 3 Section 2.1, Figure UE receiving downlink signals from gNB/NR PSCell TRP1, PSCell TRP2 and LTE Pcell, in the Box: UE may receive DL transmission from multiple TRP within a CP with single/multiple FFT windows);
determining respective timing events corresponding to each of the plurality of CCs (Page 3, Section 2.1, Proposal 1: (one of the) text proposal is adopted to MRTD/MTTD requirement in TS38.133: - Additional Note is captured in Table 7.6.3-1, i.e., “Note 2: In the case of multi-TRP transmission deployed, the requirement of maximum receive timing difference shall not be applicable to NR signals from multiple TRPs. If the receive time difference exceeds the cyclic prefix length of that SCS, demodulation performance degradation shall be expected.”
- Additional Note is captured in Table 7.5.3-1, i.e., “Note 3: In the case of multi-TRP transmission deployed, the requirement of maximum transmission timing difference shall not be applicable to NR signals to multiple TRPs.”
Page 3, Section 2.2: Similar story applies to intra-band FR1 CA scenario, in which MRTD requirement is defined under the consumption of co-located deployment. To remove the restriction for multi-TRP deployment and also take UE performance degradation into account.
Proposal-2: To remove Rel-15 co-located deployment assumption for intra-band CA, the following two text proposals is adopted to MRTD requirement in TS38.133: -   - Additional Note is captured in Table 7.6.4-1, i.e., “Note 2: In the case of multi-TRP transmission deployed, the requirement of maximum receive timing difference shall not be applicable to NR signals from multiple TRPs.”); and
generating a receive time difference (RTD) value indicating a relative receive timing difference between the plurality of CCs based on the determined reference time (Page 3, Section 2.1, Proposal 1: (one of the) text proposal is adopted to MRTD/MTTD requirement in TS38.133: - Additional Note is captured in Table 7.6.3-1, i.e., “Note 2: In the case of multi-TRP transmission deployed, the requirement of maximum receive timing difference shall not be applicable to NR signals from multiple TRPs. If the receive time difference exceeds the cyclic prefix length of that SCS, demodulation performance degradation shall be expected.”
- Additional Note is captured in Table 7.5.3-1, i.e., “Note 3: In the case of multi-TRP transmission deployed, the requirement of maximum transmission timing difference shall not be applicable to NR signals to multiple TRPs.”).
SAMSUNG is silent about determining a reference time for a first CC of the plurality of CCs, the reference time corresponding to a function of two or more of the timing events corresponding to different transmission and reception points (TRPs) utilizing the first CC.
In an analogous art, JI teaches determining a reference time for a first CC of the plurality of CCs, the reference time corresponding to a function of two or more of the timing events corresponding to different transmission and reception points (TRPs) utilizing the first CC (Page 2, Para 4: In CoMP technology, there may be multiple transmission and receiving points (multi-transmitting and receiving points, multi-TRP) serving the same terminal device at the same time. In multi-TRP cooperation, in order to achieve the performance of joint transmission, multiple sites are required to transmit simultaneously. However, in the actual transmission process, the synchronization between TRPs is actually implemented with greater complexity.
(Page 3 Para 9, 11) the first reference signal is a reference reference signal, and the second reference signal is a comparison reference signal.
the synchronous measurement of the at least one first reference signal and the at least one second reference signal includes: measuring at least one comparison reference signal relative to at least The transmission delay difference and/or phase change of a reference reference signal.
(Page 24, Para 4-5) When there is at least one reference antenna port group, the terminal device can use the transmission of the multiple reference antenna port groups as a reference for measurement. For example, the terminal equipment jointly obtains the final reference value. Taking time domain measurement as an example, for example, the terminal device calculates the average arrival time (also called timing or average delay) according to the reference signal measurement and calculation of multiple reference antenna port groups, and this average arrival time is used as the final reference value (indicating determining a reference time for a first CC of the plurality of CCs, the reference time corresponding to a function of two or more of the timing events).
Optionally, the M antenna port groups include N code division multiplexing (CDM) groups. Multiple antenna ports in a code division multiplexing CDM group can occupy the same time-frequency resources (indicating different transmission and reception points (TRPs) utilizing the first CC), but use different code-domain resources. They are distinguished by orthogonal codes in the time domain (indicating two or more of the timing events corresponding to different transmission and reception points (TRPs) utilizing the first CC)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of reference time determination of multiple antennas using same time-frequency or carrier of JI to the system of SAMSUNG in order to take the advantage of a method for improving system performance with Coordination multiple point (Coordination Multiple Point, CoMP) transmission technology using multi-TRP (JI: Page 2 Para 2-4).

Regarding claim 2, SAMSUNG teaches the method of claim 1, further comprising:
determining that the RTD value is greater than a threshold maximum receive timing difference (MRTD), and processing received signals on the plurality of CCs at a degraded level of performance, in response to said determining that the RTD value is greater than the MRTD (Page 3, Section 2.1, Proposal 1: (one of the) text proposal is adopted to MRTD/MTTD requirement in TS38.133: - Additional Note is captured in Table 7.6.3-1, i.e., “Note 2: In the case of multi-TRP transmission deployed, the requirement of maximum receive timing difference shall not be applicable to NR signals from multiple TRPs. If the receive time difference exceeds the cyclic prefix length of that SCS, demodulation performance degradation shall be expected.”).

Regarding claim 5, SAMSUNG teaches the method of claim 1, wherein determining the respective timing events corresponding to each of the plurality of CCs comprises determining a timing event for each of one or more TRPs utilizing the respective CC (Page 3, Section 2.1, Para 1: if the NR cell formed by gNB consist of two TRPs with different geographic location, the aforementioned propagation delay could be observed as below figure illustrates).
SAMSUN does not explicitly disclose determining a timing event for each of one or more TRPs utilizing the respective CC based on one of a synchronization signal, a demodulation reference signal, a channel state information reference signal, a tracking reference signal, or other reference signal received from the respective TRP.
JI teaches determining a timing event for each of one or more TRPs utilizing the respective CC based on one of a synchronization signal, a demodulation reference signal, a channel state information reference signal, a tracking reference signal, or other reference signal received from the respective TRP (Page 2, Para 4: In CoMP technology, there may be multiple transmission and receiving points (multi-transmitting and receiving points, multi-TRP) serving the same terminal device at the same time. In multi-TRP cooperation, in order to achieve the performance of joint transmission, multiple sites are required to transmit simultaneously. However, in the actual transmission process, the synchronization between TRPs is actually implemented with greater complexity.
(Page 3 Para 9, 11) the first reference signal is a reference reference signal, and the second reference signal is a comparison reference signal.
the synchronous measurement of the at least one first reference signal and the at least one second reference signal includes: measuring at least one comparison reference signal relative to at least The transmission delay difference and/or phase change of a reference reference signal.
(Page 15, Para 1) the reference signals involved in the embodiments of the present application may include, for example, a channel state information reference signal (CSI-RS), a synchronization signal block (synchronization signal block, SSB), and a demodulation reference signal (demodulation reference signal). signal, DMRS), phase tracking signal (Phase tracking reference signal, PTRS), and sounding reference signal (sounding reference signal, SRS). Correspondingly, reference signal resources may include CSI-RS resources (CSI-RS resources), SSB resources, SRS resources (SRS resources), PTRS resources, and so on.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of reference time determination of multiple antennas using same time-frequency or carrier of JI to the system of SAMSUNG in order to take the advantage of a method for improving system performance with Coordination multiple point (Coordination Multiple Point, CoMP) transmission technology using multi-TRP (JI: Page 2 Para 2-4).

Regarding claim 6, SAMSUNG teaches a method of wireless communication operable at a user equipment (UE) (Page 3 Figure UE with gNB/NR TRP1, TRP2 and LTE), the method comprising:
transmitting an uplink signal on each of a plurality of component carriers (CCs) (Page 1 Section 2 Discussion Para 2: The UE shall be capable of handling a maximum uplink transmission timing difference between E-UTRA PCell and PSCell as shown in Table 7.5.3-1 for E-UTRA TDD-NR TDD and E-UTRA FDD-NR FDD intra-band EN-DC provided the UE does not indicate that it is capable of asynchronous FDD-FDD EN-DC operation [16].
(Page 2 Para 2) NOTE 2: If the transmission timing difference exceeds the cyclic prefix length of the UL Sub-carrier spacing for data in PSCell, NR UE Tx EVM degradation is expected for the symbol that is overlapping the LTE subframe boundary.
See also Page 5 Table 7.5.3-1: Maximum uplink transmission timing difference requirement for intra-band synchronous EN-DC
NOTE 3:  In the case of multi-TRP transmission deployed, the requirement of maximum transmission timing difference shall not be applicable to NR signals to multiple TRPs.);
determining respective timing events corresponding to each of the plurality of CCs (Page 2 Para 2 Note 2: NOTE 2: If the transmission timing difference exceeds the cyclic prefix length of the UL Sub-carrier spacing for data in PSCell, NR UE Tx EVM degradation is expected for the symbol that is overlapping the LTE subframe boundary); and
generating a transmit timing difference (TD) value between the plurality of CCs based on the determined reference time (Page 2 Para 2 Note 2: NOTE 2: If the transmission timing difference exceeds the cyclic prefix length of the UL Sub-carrier spacing for data in PSCell, NR UE Tx EVM degradation is expected for the symbol that is overlapping the LTE subframe boundary).
SAMSUNG is silent about determining a reference time for a first CC of the plurality of CCs, the reference time corresponding to a function of two or more of the timing events corresponding to different transmission and reception points (TRPs) utilizing the first CC.
In an analogous art, JI teaches determining a reference time for a first CC of the plurality of CCs, the reference time corresponding to a function of two or more of the timing events corresponding to different transmission and reception points (TRPs) utilizing the first CC (Page 2, Para 4: In CoMP technology, there may be multiple transmission and receiving points (multi-transmitting and receiving points, multi-TRP) serving the same terminal device at the same time. In multi-TRP cooperation, in order to achieve the performance of joint transmission, multiple sites are required to transmit simultaneously. However, in the actual transmission process, the synchronization between TRPs is actually implemented with greater complexity.
(Page 3 Para 9, 11) the first reference signal is a reference reference signal, and the second reference signal is a comparison reference signal.
the synchronous measurement of the at least one first reference signal and the at least one second reference signal includes: measuring at least one comparison reference signal relative to at least The transmission delay difference and/or phase change of a reference reference signal.
(Page 24, Para 4-5) When there is at least one reference antenna port group, the terminal device can use the transmission of the multiple reference antenna port groups as a reference for measurement. For example, the terminal equipment jointly obtains the final reference value. Taking time domain measurement as an example, for example, the terminal device calculates the average arrival time (also called timing or average delay) according to the reference signal measurement and calculation of multiple reference antenna port groups, and this average arrival time is used as the final reference value (indicating determining a reference time for a first CC of the plurality of CCs, the reference time corresponding to a function of two or more of the timing events).
Optionally, the M antenna port groups include N code division multiplexing (CDM) groups. Multiple antenna ports in a code division multiplexing CDM group can occupy the same time-frequency resources (indicating different transmission and reception points (TRPs) utilizing the first CC), but use different code-domain resources. They are distinguished by orthogonal codes in the time domain (indicating two or more of the timing events corresponding to different transmission and reception points (TRPs) utilizing the first CC).
(Page 28 Para 6) In step 510, the first network device receives the result of the synchronization measurement reported by the terminal device.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of reference time determination of multiple antennas using same time-frequency or carrier of JI to the system of SAMSUNG in order to take the advantage of a method for improving system performance with Coordination multiple point (Coordination Multiple Point, CoMP) transmission technology using multi-TRP (JI: Page 2 Para 2-4).

Regarding claim 7, SAMSUNG teaches the method of claim 6, further comprising:
determining that the TTD value is greater than a threshold maximum transmit timing difference (MTTD), and transmitting signals on the plurality of CCs at a degraded level of performance, in response to said determining that the TTD value is greater than the MTTD (Page 2 Para 2 Note 2: NOTE 2: If the transmission timing difference exceeds the cyclic prefix length of the UL Sub-carrier spacing for data in PSCell, NR UE Tx EVM degradation is expected for the symbol that is overlapping the LTE subframe boundary).

Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth for claim 5.

Regarding claim 11, the claim is interpreted mutatis mutandis and rejected for the same reason as set forth for claim 1.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth for claim 2.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 5.

Regarding claim 16, the claim is interpreted mutatis mutandis and rejected for the same reason as set forth for claim 6.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth for claim 7.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth for claim 5.

Regarding claim 21, the claim is interpreted mutatis mutandis and rejected for the same reason as set forth for claim 1.
Regarding claim 22, the claim is interpreted mutatis mutandis and rejected for the same reason as set forth for claim 2.
Regarding claim 25, the claim is interpreted mutatis mutandis and rejected for the same reason as set forth for claim 5.

Regarding claim 26, the claim is interpreted mutatis mutandis and rejected for the same reason as set forth for claim 6.
Regarding claim 27, the claim is interpreted mutatis mutandis and rejected for the same reason as set forth for claim 7.
Regarding claim 30, the claim is interpreted mutatis mutandis and rejected for the same reason as set forth for claim 10.


Claims 3-4, 8-9, 13-14, 23-24 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung et al. (R4-2003544 Discussion on Multi-TRP/Panel Transmission on MRTD/MTTD, of IDS, hereinafter ‘SAMSUNG’) in view of Ji et al. (WO 2020155849 A1, hereinafter ‘JI’) and with further in view of Cui et al. (WO 2018145083 A1, IDS, hereinafter ‘CUI’).
Regarding claim 3, SAMSUNG teaches the method of claim 1, further comprising:
determining that RTD value is greater than a threshold maximum receive timing difference (MRTD) (Page 3, Section 2.1, Proposal-1: To remove Rel-15 co-located deployment assumption for intra-band EN-DC, ….text proposal is adopted to MRTD/MTTD requirement in TS38.133: - Additional Note is captured in Table 7.6.3-1, i.e., “Note 2: In the case of multi-TRP transmission deployed, the requirement of maximum receive timing difference shall not be applicable to NR signals from multiple TRPs. If the receive time difference exceeds the cyclic prefix length of that SCS, demodulation performance degradation shall be expected.” See also Page 5, Table 7.5.3-1: Maximum uplink transmission timing difference requirement for intra-band synchronous EN-DC).
SAMSUNG and JI are silent about processing received signals on a subset of the plurality of CCs while discarding data corresponding to one or more CCs other than the subset of CCs, in response to said determining that RTD value is greater than a threshold maximum receive timing difference (MRTD).
In an analogous art, CUI teaches processing received signals on a subset of the plurality of CCs while discarding data corresponding to one or more CCs other than the subset of CCs, in response to said determining that RTD value is greater than a threshold maximum receive timing difference (MRTD) (Fig. 6, block 625->630->635, [0062] Then 61 5 two or more SCells are configured to serve the UE, for each serving cell pair of the PCell and one configured SCell, a relative propagation delay difference is identified 625 as a difference between subframe timing boundaries signals received at the UE from any pair of serving cells. [0063] Either of the identified relative differences (e.g., propagation delay or received timing is 628) for each determination is a determined Transmission Timing Difference and is compared 630 to the threshold time value, presently 30.26με, for determining that the maximum transmission timing difference (MTTD) is exceeded or not. Optionally, method 630 may further proceed to disconnect serving secondary cells for which the MTTD was exceeded).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of CUI to the system of SAMSUNG and JI in order to take the advantage of a method for carrier aggregation (CA) to increase wireless capacity using a precise manner of determining timing for a CA-enabled UE to properly handle different CCs having a potential variety of different TTI durations and ensuring compliance with the MTTD for CA aggregation involving variable length TTIs (CUI: [0004, 0063]).

Regarding claim 4, SAMSUNG teaches the method of claim 3, wherein the MRTD is one of:
a first MRTD for intra-band EN-DC (Page 3, Section 2.1, Proposal-1: To remove Rel-15 co-located deployment assumption for intra-band EN-DC, ….text proposal is adopted to MRTD/MTTD requirement in TS38.133: - Additional Note is captured in Table 7.6.3-1, i.e., “Note 2: In the case of multi-TRP transmission deployed, the requirement of maximum receive timing difference shall not be applicable to NR signals from multiple TRPs. If the receive time difference exceeds the cyclic prefix length of that SCS, demodulation performance degradation shall be expected.”);
a second MRTD for inter-band EN-DC;
a third MRTD for intra-band NE-DC;
a fourth MRTD for inter-band NE-DC;
a fifth MRTD for intra-band NR-DC;
a sixth MRTD for inter-band NR-DC;
a seventh MRTD for intra-band NGEN-DC;
an eighth MRTD for inter-band NGEN-DC;
a ninth MRTD for intra-band CA (Page 5: For intra-band non-contiguous NR carrier aggregation, the UE shall be capable of handling at least a relative receive timing difference between slot timing of different carriers to be aggregated at the UE receiver as shown in Table 7.6.4-1 (of TS38.133, see Page 1). (Page 6) Table 7.6.4-1: Maximum receive timing difference requirement for intra-band non-contiguous NR carrier aggregation
Note 2:   In the case of multi-TRP transmission deployed, the requirement of maximum receive timing difference shall not be applicable to NR signals from multiple TRPs.); or
a tenth MRTD for inter-band CA (Page 6: For inter-band NR carrier aggregation, the UE shall be capable of handling at least a relative receive timing difference between slot timing of all pairs of carriers to be aggregated at the UE receiver as shown in Table 7.6.4-2 (of TS38.133, see Page 1)).

Regarding claim 8, SAMSUNG teaches the method of claim 6, further comprising:
determining that the TTD value is greater than a threshold maximum transmit timing difference (MTTD) (Page 2 Para 2 Note 2: NOTE 2: If the transmission timing difference exceeds the cyclic prefix length of the UL Sub-carrier spacing for data in PSCell, NR UE Tx EVM degradation is expected for the symbol that is overlapping the LTE subframe boundary).
SAMSUNG and JI are silent about transmitting signals on a subset of the plurality of CCs while forgoing to transmit signals on one or more CCs other than the subset of CCs, in response to said determining that the TTD value is greater than the MTTD.
In an analogous art, CUI teaches transmitting signals on a subset of the plurality of CCs while forgoing to transmit signals on one or more CCs other than the subset of CCs, in response to said determining that the TTD value is greater than the MTTD (Fig. 6 Block 650->660->635, [0064] method 600 may determine 650 whether the UL maximum transmission timing difference (MTTD) for CA is exceeded simply by comparing 660 the difference between serving cell pTAG and sTAG values, or if applicable, between 2 sTAG values, with an uplink transmission timing threshold. Presently, the uplink maximum transmission timing difference threshold time value is 32.47με. [0065] If 660 it is exceeded, the UE may disconnect 635 with the out of range SCell).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of CUI to the system of SAMSUNG and JI in order to take the advantage of a method for carrier aggregation (CA) to increase wireless capacity using a precise manner of determining timing for a CA-enabled UE to properly handle different CCs having a potential variety of different TTI durations and ensuring compliance with the MTTD for CA aggregation involving variable length TTIs (CUI: [0004, 0063]).

Regarding claim 9, SAMSUNG teaches the method of claim 8, wherein the MTTD is one of a first MTTD for intra-band EN-DC (Page 3, Section 2.1, Proposal-1: To remove Rel-15 co-located deployment assumption for intra-band EN-DC, ….text proposal is adopted to MRTD/MTTD requirement in TS38.133.
(Page 4 Text Proposal Start of TP to MTTD 7.5.3 (of TS38.133, see Page 1)  Para 2: The UE shall be capable of handling a maximum uplink transmission timing difference between E-UTRA PCell and PSCell as shown in Table 7.5.3-1 for E-UTRA TDD-NR TDD and E-UTRA FDD-NR FDD intra-band EN-DC provided the UE does not indicate that it is capable of asynchronous FDD-FDD EN-DC operation [16].
See also Page 5 Table 7.5.3-1: Maximum uplink transmission timing difference requirement for intra-band synchronous EN-DC);
a second MTTD for inter-band EN-DC;
a third MTTD for intra-band NE-DC;
a fourth MTTD for inter-band NE-DC;
a fifth MTTD for intra-band NR-DC;
a sixth MTTD for inter-band NR-DC;
a seventh MTTD for intra-band NGEN-DC;
an eighth MTTD for inter-band NGEN-DC;
a ninth MTTD for intra-band CA; or
a tenth MTTD for inter-band CA.

Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 3.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 4.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth for claim 8.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth for claim 9.
Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth for claim 3.
Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth for claim 4.
Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth for claim 8.
Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth for claim 9.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Small et al. (US 20220286992 A1) describing Method And Apparatus For Synchronising A Location Network
Liu et al. (US 20220174636 A1) describing Timing Synchronization Method And Apparatus
Haghighat et al. (US 20210352629 A1) describing METHODS AND APPARATUS OF MULTI-TRANSMIT/RECEIVE POINT TRANSMISSION
NIMBALKER et al. (US 20210351861 A1) describing DEFINING A CONDITION BASED ON A REFERENCE TIME INTERVAL
MANOLAKOS et al. (US 20200382978 A1) describing MAXIMUM NUMBER OF PATH LOSS OR UPLINK SPATIAL TRANSMIT BEAM REFERENCE SIGNALS FOR DOWNLINK OR UPLINK POSITIONING REFERENCE SIGNALS
Xiong et al. (US 20190306923 A1) describing REFERENCE SIGNAL AND CONTROL INFORMATION PROCESSING IN 5G-NR WIRELESS SYSTEMS
Chen et al. (US 20180146444 A1) describing ASYNCHRONOUS CA HANDLING
Loehr et al. (US 20140029586 A1) describing PROPAGATION DELAY DIFFERENCE REPORTING FOR MULTIPLE COMPONENT CARRIERS
Dinan et al. (US 20140010163 A1) describing Transmission Timing In A Carrier Group
Yang et al. (US 10630517 B2) describing Method And Apparatus For Multi-TRP And Multi-panel Transmission In Wireless Communications

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413